190 S.W.3d 500 (2006)
Michael E. RUSSELL, Appellant,
v.
MATTINGLY LUMBER AND MILLWORK, Respondent.
No. ED 86686.
Missouri Court of Appeals, Eastern District, Division Three.
April 25, 2006.
Susan Brown, Saint Louis, MO, for appellant.
Susan Marie Bartlett, Saint Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Michael Russell ("Employee") appeals from the decision of the Labor and Industrial Relations Commission's ("Commission") finding that Mattingly Lumber & Millwork ("Employer") is not liable to Employee for any further medical treatment and that Employee suffered only a 5% permanent partial disability of his body. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).